        Case 1:19-cr-10080-NMG Document 971 Filed 03/25/20 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       v.
                                                            Case No. 19-cr-10080-NMG
DAVID SIDOO, et al.,

                  Defendants.


     DEFENDANTS’ MOTION TO DISMISS INDICTMENT WITH PREJUDICE
    OR, IN THE ALTERNATIVE, FOR SUPPRESSION OF EVIDENCE BASED ON
            GOVERNMENTAL MISCONDUCT AND FOR DISCOVERY
                     AND AN EVIDENTIARY HEARING

       Pursuant to Federal Rule of Criminal Procedure 12(b)(3)(C) and Local Rule 7.1, and for

the reasons explained in the memorandum of law filed herewith, Defendants move to dismiss the

indictment with prejudice or, in the alternative, for suppression of evidence based on governmental

misconduct and for discovery and an evidentiary hearing.



                                 ORAL ARGUMENT REQUESTED

       Pursuant to Local Rule 7.1(d), Defendants respectfully request to be heard at oral argument

on this motion.


Dated: March 25, 2020                             Respectfully submitted,

                                                  /s/ William J. Trach
 Sean M. Berkowitz (admitted pro hac vice)        William J. Trach (BBO #661401)
 LATHAM & WATKINS LLP                             LATHAM & WATKINS LLP
 330 North Wabash Avenue                          200 Clarendon Street
 Suite 2800                                       Boston, MA 02116
 Chicago, IL 60611                                Phone: 617.948.6000
 Phone: 312.777.7700                              Fax: 312.993.9767
 Fax: 312.993.9767                                william.trach@lw.com
 sean.berkowitz@lw.com
       Case 1:19-cr-10080-NMG Document 971 Filed 03/25/20 Page 2 of 5



Perry J. Viscounty (admitted pro hac vice)       Roman Martinez (admitted pro hac vice)
LATHAM & WATKINS LLP                             LATHAM & WATKINS LLP
650 Town Center Drive                            555 Eleventh Street, NW
20th Floor                                       Suite 1000
Costa Mesa, CA 92626                             Washington, DC 20004
Phone: 714.540.1235                              Phone: 202.637.2200
perry.viscounty@lw.com                           roman.martinez@lw.com
                     Counsel for Mossimo Giannulli and Lori Loughlin
George W. Vien (BBO #547411)                     David C. Scheper (admitted pro hac vice)
Joshua N. Ruby (BBO #679113)                     SCHEPER KIM & HARRIS LLP
DONNELLY, CONROY & GELHAAR, LLP                  601 West Fifth Street, 12th Floor
260 Franklin Street, Suite 1600                  Los Angeles, CA 90071
Boston, MA 02110                                 Phone: 213.613.4655
Phone: 617.720.2880                              Fax: 213.613.4656
Fax: 617.720.3554                                dscheper@scheperkim.com
gwv@dcglaw.com
jnr@dcglaw.com                                   Counsel for Lori Loughlin

Mark E. Beck (admitted pro hac vice)             /s/ David E. Meier
Mark Beck Law, A Professional Corporation        David E. Meier (BBO #341710)
350 West Colorado Boulevard                      Todd & Weld LLP
Suite 200                                        One Federal Street, 27th Floor
Pasadena, CA 91105                               Boston, MA 02110
Phone: 213.596.7828                              (617) 720-2626
mbeck@markbecklaw.com                            dmeier@toddweld.com

Counsel for Mossimo Giannulli                    /s/ Stephen H. Sutro
                                                 Stephen H. Sutro, Esq.
/s/ Brian T. Kelly                               Duane Morris, LLP
Brian T. Kelly (BBO No. 549566)                  Spear Tower
Joshua C. Sharp (BBO No. 681439)                 One Market Plaza, Suite 2200
Lauren M. Maynard (BBO No. 698742)               San Francisco, CA 94105-1127
NIXON PEABODY LLP                                (415) 957-3008
53 State Street                                  SHSutro@duanemorris.com
Boston, MA 02109
617-345-1000                                     Counsel for Diane Blake and Todd Blake
bkelly@nixonpeabody.com
jsharp@nixonpeabody.com                          /s/ Reuben Camper Cahn
lmaynard@nixonpeabody.com                        Reuben Camper Cahn (pro hac vice)
                                                 KELLER/ANDERLE LLP
Robert Sheketoff (BBO No. 457340)                18300 Von Karman Avenue, Suite 930
One McKinley Square                              Irvine, CA 92612
Boston, MA 02109                                 Tel. (949) 476-8700
617-367-3449                                     rcahn@kelleranderle.com

Counsel for Gamal Abdelaziz                      Counsel for I-Hsen “Joey” Chen


                                             2
       Case 1:19-cr-10080-NMG Document 971 Filed 03/25/20 Page 3 of 5



/s/ David S. Schumacher                   /s/ R. Robert Popeo
David S. Schumacher (BBO #647917)         R. Robert Popeo (BBO # 403360)
HOOPER, LUNDY & BOOKMAN, P.C.             Mark E. Robinson (BBO # 423080)
470 Atlantic Avenue, Suite 1201           Eóin P. Beirne (BBO # 660885)
Boston, MA 02210                          Cory S. Flashner (BBO # 629205)
(617) 532-2700                            MINTZ, LEVIN, COHN, FERRIS,
(617) 345-3927 (fax)                      GLOVSKY AND POPEO, P.C.
dschumacher@health-law.com                One Financial Center
                                          Boston, MA 02111
Patric Hooper (pro hac vice)              (617) 348-1605 (telephone)
HOOPER, LUNDY & BOOKMAN, P.C.             (617) 542-2241 (fax)
1875 Century Park East, Suite 1600        rpopeo@mintz.com
Los Angeles, California 90067-2517        mrobinson@mintz.com
(310) 551-8111                            ebeirne@mintz.com
(310) 551-8181 (fax)                      csflashner@mintz.com
phooper@health-law.com
                                          Counsel for Elisabeth Kimmel
Jordan Kearney (pro hac vice)
HOOPER, LUNDY & BOOKMAN, P.C.             /s/ Michael K. Loucks
575 Market Street, Suite 2300             Michael K. Loucks (BBO #305520)
San Francisco, CA 94105                   SKADDEN, ARPS, SLATE, MEAGHER &
(415) 875-8500                            FLOM LLP
(415) 875-8519 (fax)                      500 Boylston Street
jkearney@health-law.com                   Boston, MA 02116
                                          (617) 573-4800
Counsel for Amy and Gregory Colburn       michael.loucks@skadden.com

/s/ Jack W. Pirozzolo                     Jack P. DiCanio (pro hac vice)
Jack W. Pirozzolo (BBO # 564879)          Allen J. Ruby (pro hac vice)
jpirozzolo@sidley.com                     SKADDEN, ARPS, SLATE, MEAGHER &
SIDLEY AUSTIN LLP                         FLOM LLP
60 State Street, 36th Floor               525 University Avenue
Boston, MA 02109                          Palo Alto, CA 94301
(617) 223-0304                            (650) 470-4500
                                          jack.dicanio@skadden.com
John C. Hueston (pro hac vice)            allen.ruby@skadden.com
jhueston@hueston.com
Marshall Camp (pro hac vice)              Counsel for Defendant Marci Palatella
mcamp@hueston.com
HUESTON HENNIGAN LLP
523 W. 6th Street, Suite 400
Los Angeles, CA 90014
(213) 788-4340

Counsel for William McGlashan, Jr.




                                      3
        Case 1:19-cr-10080-NMG Document 971 Filed 03/25/20 Page 4 of 5



 /s/ Michael Kendall                              /s/ Martin G. Weinberg
 Michael Kendall (BBO # 544866)                   Martin G. Weinberg
 Yakov Malkiel (BBO # 689137)                     Mass. Bar No. 519480
 WHITE & CASE LLP                                 20 Park Plaza, Suite 1000
 75 State Street                                  Boston, MA 02116
 Boston, MA 02109-1814                            (617) 227-3700
 Telephone: (617) 979-9310                        owlmgw@att.net
 michael.kendall@whitecase.com
 yakov.malkiel@whitecase.com                      Matthew L. Schwartz (admitted pro hac vice)
                                                  BOIES SCHILLER FLEXNER LLP
 Andrew E. Tomback (pro hac vice)                 55 Hudson Yards
 WHITE & CASE LLP                                 New York, NY 10001
 1221 Avenue of the Americas                      Tel.: (212) 446-2300
 New York, NY 10020                               Fax: (212) 446-2350
 Telephone: (212) 819-8428                        E-mail: mlschwartz@bsfllp.com
 andrew.tomback@whitecase.com
                                                  Counsel for Robert Zangrillo
 Counsel for John Wilson

 /s/ Tracy A. Miner
 Tracy A. Miner (BBO No. 547137)
 Megan A. Siddall (BBO No. 568979)
 Miner Orkand Siddall LLP
 470 Atlantic Ave, 4th Floor
 Boston, MA 02110
 Tel.: (617) 273-8377
 Fax: (617) 273-8004
 tminer@mosllp.com
 msiddall@mosllp.com

 Counsel for Homayoun Zadeh



                        LOCAL RULE 7.1(a)(2) CERTIFICATION

       Undersigned counsel certifies that, on March 24, 2020, he conferred with counsel for the

Government in an attempt to resolve or narrow the issues raised in this motion. The Government

opposes this motion.

                                                           /s/ William J. Trach
                                                           William J. Trach




                                              4
         Case 1:19-cr-10080-NMG Document 971 Filed 03/25/20 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the

CM/ECF system, will be sent electronically to all registered participants as identified on the Notice

of Electronic Filing and that paper copies will be sent to those identified as non-registered

participants.

                                                              /s/ William J. Trach
                                                              William J. Trach
